internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ --------- -------------- ------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-117007-08 date date legend taxpayer --------------------------------------------------- --------------- obligor --------------------------------------------------- ---------------------------------------------- state x state y b date a ------------- ---------- ----------------- -------------------- dear ----------------------- this is in response to a ruling_request dated date and supplementary submissions submitted by your authorized representatives concerning a wholly-owned captive insurance subsidiary newco which is domiciled in state y that will insure certain insurance risks of taxpayer which is domiciled in state x and its affiliates your letter requests that the extended service contracts reinsured by newco under the reinsurance contract with obligor constitute a pool of unrelated insurance risk for plr-117007-08 federal tax purposes and that newco will qualify as an insurance_company within the meaning of sec_831 of the internal_revenue_code taxpayer is incorporated under the laws of state x and is headquartered in that state taxpayer is the parent of an affiliated_group that files a consolidated federal_income_tax return newco will insure certain insurance risks of taxpayer and will reinsure a -100 quota share of the risks on extended service contracts issued by obligor a wholly-owned subsidiary of taxpayer newco will be capitalized with b dollars obligor anticipates selling a substantial volume of extended service contracts based on taxpayer’s historical sales volume in a previously issued letter of date a obligor has been determined to qualify as an insurance_company under the provisions of sec_831 of the code newco will serve to centralize the risk management and administrative functions associated with the issuance of insurance policies newco represents that it’s only business activity will be the issuance of direct insurance policies and the reinsurance polices newco represents that the direct policies will be offered to taxpayer and its affiliates the premium charged for the reinsurance will be for an arms length consideration the reinsurance will constitute more than half of the total premiums collected by newco law and analysis sec_831 of the code provides that taxes as computed under sec_11 will be imposed for each taxable_year on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 defines the term_insurance company for purposes of sec_831 as having the same meaning as the term given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance company means only those companies that qualify as insurance_companies under the definition of former sec_1_810-1 now sec_1 a sec_1_801-3 provides that although the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the internal_revenue_code see also 285_us_182 to the same effect as the plr-117007-08 regulation to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance indus life ins v united_states f_supp big_number d s c aff’d per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite 56_tc_497 aff’d per curiam 469_f2d_697 9th cir neither the code nor the regulations thereunder define the term_insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated the h istorically and commonly insurance involves risk-shifting and risk distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involve ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is a contractual security against possible anticipated loss 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 risk shifting occurs if a person facing the possibility of an economic loss transfer some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 when parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the risks of economic loss was not that of the parent modified on other grounds revrul_2001_31 c b if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken as premiums and set_aside for the payment of such claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over tine the insurer can smooth out losses to match more closely its receipt of premiums see clougherty packing co v commissioner f 2d pincite plr-117007-08 the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that know to be insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law amerco t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 not all transactions which involve shifting and distributing an element of insurance risk qualify as insurance revrul_68_27 1968_1_cb_315 holds that an arrangement whereby an organization issued medical service contracts to various groups and individuals who prepaid the contract_price at fixed monthly rates does not qualify as an insurance_contract for purposes of the code because the risk assumed by the issuer with regard to the therapeutic care is predominately a normal business risk because the organization generally does not incur any expense other than that which it incurs in providing the medical services through a salaried staff of physicians nurses and technicians see also 108_tc_448 n7 aff’d in part and rev’d in part 184_f3d_786 8th cir in revrul_80_95 1980_1_cb_252 an employer obtained coverage for its obligations under long-term disability benefits it promised its employees the risk involved was the employees’ risk of loss from injury the indemnifier was not directly liable to any individual employee the ruling concluded that the indemnification agreement was a contract of sickness or accident insurance under sec_4372 because the risk assumed by the indemnifier had the same character as that borne by the employer injury to an employee whether the disability benefit plan qualified as insurance for federal_income_tax purposes was not dispositive in considering whether risk has been shifted it is important to recognize that interrelated contracts must be considered together legeirse 312_us_540 see also clougherty packing co f 2d pincite where separate agreements are interdependent they must be considered together so that their overall economic affect can be assessed the holding in revrul_80_95 recognized that the economic_substance of the arrangement notwithstanding the suggestion that the plan was not insurance and that the employer did not qualify as an insurance_company for federal_income_tax purposes the substance of the arrangement was that the employees’ risk of loss from injury was shifted and distributed plr-117007-08 similarly to revrul_80_95 the arrangement between newco and obligor has economic_substance to provide for the insurance risk covered under extended service contracts offered by obligor to unrelated parties the risk of loss is shifted to newco and is distributed among the large number of unrelated purchasers of taxpayer’s products conclusion based on the information submitted we conclude that in its initial taxable_year and in each taxable_year that the facts are similar that the extended service contracts reinsured by newco under the reinsurance contract with obligor constitute a pool of unrelated insurance risks for u s federal tax purposes and that newco will qualify as an insurance_company within the meaning of sec_831 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer branch financial institutions products
